Citation Nr: 0939091	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-09 840A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from November 1956 
to November 1958; he also served in the Army National Guard 
for over 20 years.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for bilateral 
hearing loss, assigning a noncompensable evaluation effective 
January 31, 2007, and denied service connection for tinnitus.  
The Veteran timely appealed the assigned disability rating 
for hearing loss and the denial of service connection for 
tinnitus.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in December 
2008, and a transcript of the hearing is of record.

Private medical evidence has been added to the claims file 
after the March 2008 Statement of the Case along with a 
waiver of RO review.  See 38 C.F.R. § 20.1304 (2009).  

The issue of entitlement to an initial compensable evaluation 
for the service-connected bilateral hearing loss is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

It is as likely as not that the Veteran's tinnitus is due to 
service exposure to acoustic trauma.

CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred on active duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in February 2007, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.    

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
letter.  

Information on disability ratings and effective dates was 
provided to the Veteran in the February 2007 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in January 2007.
The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim, including at his December 2008 personal 
hearing.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2009).  


Analysis of the Claim

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  



Analysis

Although the Veteran's service medical records do not contain 
any complaints or findings of tinnitus, the Board notes that 
he is service connected for hearing loss and that his 
personnel records confirm that he was exposed to acoustic 
trauma while playing the trumpet in the Army Band as a member 
of the Army Reserves for over 20 years.

When evaluated on private audiological evaluation in February 
2001, the Veteran complained of tinnitus due to noise 
exposure.  An audiogram showed bilateral mild to moderate 
high frequency sensorineural hearing loss above 2000 hertz.   

The Veteran complained on VA audiological evaluation in 
January 2007 of hearing loss and tinnitus due to acoustic 
trauma as a member of the Army Band for many years.  The 
Veteran dated the onset of his hearing loss to 1978 and the 
onset of his tinnitus to 1980, which was while he was a 
member of the Band.  Audiometric testing revealed a mild to 
moderately severe sensorineural hearing loss from 3000 to 
8000 hertz in the right ear and a moderate to severe 
sensorineural hearing loss from 3000 to 8000 hertz in the 
left ear.  The assessment was sensorineural hearing loss 
consistent with reports of acoustic trauma.   

According to an August 2007 report from Worth Hearing Center, 
which were accompanied by an audiogram, the Veteran 
complained of a history of constant bilateral tinnitus.  The 
Veteran reported a history of occupational noise exposure 
from military service, which included demolition of bridges 
while on active duty and playing the trumpet in the 44th Army 
National Guard Band for 26 years.  The Tinnitus Handicap 
Inventory was administered; and the Veteran scored in the 
severe range, which meant that tinnitus was almost always 
heard and interfered with sleep and concentration.  An 
audiological evaluation was reported to show bilateral mild 
sloping to severe sensorineural hearing loss.

The Board concludes that because the Veteran was exposed to 
acoustic trauma in service as a member of the Army Band for 
many years, because he has bilateral hearing loss for which 
he is service connected, because he dates his hearing loss to 
1978 and his tinnitus to 1980, and because the Veteran scored 
in the severe range on a Tinnitus Handicap Inventory test, 
than it is as likely as not that his tinnitus is also due to 
service exposure to acoustic trauma.  Consequently, service 
connection is warranted for tinnitus.  38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Board notes that although the Veteran underwent a VA 
audiological evaluation in January 2007, private audiological 
evaluations from Worth Hearing Center dated in August 2007 
and June 2008 reveal an apparent increase in hearing loss.  
However, these reports cannot be used to provide a schedular 
evaluation because an interpretation of the results of these 
evaluations is not provided.  See 38 C.F.R. § 4.85 (2009).

The Board notes that VA audiometry testing is sufficient for 
rating purposes both based on the rating schedule and for 
extraschedular consideration, as long as, in addition to 
dictating objective test results, the examiner also fully 
describes the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 449, 455 (2007).

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2009).  

Accordingly, these remaining issues are REMANDED to the 
RO/AMC for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC will take appropriate 
action to contact the Veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records involving 
hearing loss since June 2008, which is 
the date of the most recent evidence on 
file.  

After obtaining any necessary 
authorization from the Veteran for the 
release of his private medical records, 
the RO/AMC should obtain and associate 
with the file all records that are not 
currently on file.  

If the RO/AMC is unsuccessful in 
obtaining any such records identified by 
the Veteran, it should inform the 
Veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.  

2.  The RO/AMC will arrange for an 
audiological evaluation of the Veteran to 
determine the current severity of his 
service-connected bilateral hearing loss.  
The examiner should review the claims 
file, examine the Veteran, conduct 
audiometric and speech discrimination 
(Maryland CNC) testing of both ears, and 
provide a full description of the 
functional effects caused by his 
bilateral hearing loss.


A complete rationale for any opinion 
expressed must be included in the 
examination report.  A report of the 
audiometric examination must be typed and 
associated with the Veteran's VA claims 
folder.

3.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of all indicated 
development, the RO/AMC should 
readjudicate the Veteran's claim for 
initial compensable evaluation for 
service-connected bilateral hearing loss.  
In its decision, the RO/AMC should taking 
into consideration any and all evidence 
that has been added to the record since 
its last adjudicative action.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  
The Veteran may present additional evidence or argument while 
the case is in remand status at the RO/AMC.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


